        Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION


NEODRON LTD.,

                  Plaintiff,            Case No. 1:19-cv-00819-ADA

            v.

DELL TECHNOLOGIES INC.,

                  Defendant.


NEODRON LTD.,

                  Plaintiff,            Case No. 1:19-cv-00873-ADA

            v.

HP, INC.,

                  Defendant.


NEODRON LTD.,

                  Plaintiff,            Case No. 1:19-cv-00874-ADA

            v.

MICROSOFT CORPORATION,

                  Defendant.
      Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 2 of 14




NEODRON LTD.,

                Plaintiff,            Case No. 1:19-cv-00898-ADA

          v.

AMAZON.COM, INC.,

                Defendant.


NEODRON LTD.,

                Plaintiff,            Case No. 1:19-cv-00903-ADA

          v.

SAMSUNG ELECTRONICS CO., LTD. and
SAMSUNG ELECTRONICS AMERICA, INC.,

                Defendant.




     PLAINTIFF NEODRON LTD.’S (“NEODRON’S”) RESPONSIVE CLAIM
                      CONSTRUCTION BRIEF

                GROUP 3 – TOUCH PROCESSING PATENTS
                 Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 3 of 14




                                              TABLE OF CONTENTS

I.         DISPUTED TERM FOR THE ’286 PATENT _____________________________________________________ 1
      A.        “sensor value(s)” (’286 Patent, claims 1, 3–5, 8–10, 12–13, 15–17, 20–21, 23–24) ____ 1
           1.     Defendants’ proposal improperly imports limitations from the specification. _______________________       2
           2.     Claims provide no support for Defendants’ proposal. __________________________________________________    4
           3.     Extrinsic evidence does not support Defendants. _______________________________________________________   5
           4.     Defendants mischaracterize what occurred at the ITC. _________________________________________________    5
II.        DISPUTED TERM FOR THE ’747 PATENT _____________________________________________________ 6
      A. “to measure a parameter of the first variable resistance electrode” (’747 Patent,
      claims 10, 16)____________________________________________________________________________________________ 6




                                                                i
           Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 4 of 14




                    TABLE OF EXHIBITS AND ABBREVIATIONS 1

    Ex   Description                                                            Abbreviation
    -    Defendants’ Opening Claim Construction Brief on the Disputed           Defs.’ Opening
         Terms of the Touch Processing Patents, Dkt. 62.                        Br.
    33   Markman Ruling in Realtime Adaptive Streaming LLC v. Google
         LLC, et al. dated July 25, 2019




1
    Additional document abbreviations and the numbering of corresponding exhibits can be found
    on pages 4–5 of Docket No. 61, Neodron’s Opening Claim Construction Brief for the Group 1 –
    Touch Sensor Patents. All relevant exhibits, with the exception of Exhibit 33, can be found as
    exhibits to Docket No. 64, Omnibus Declaration of Reza Mirzaie. Exhibit 33 is attached to this
    brief.

                                                 ii
             Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 5 of 14




I.          DISPUTED TERM FOR THE ’286 PATENT

      A.       “sensor value(s)” (’286 Patent, claims 1, 3–5, 8–10, 12–13, 15–17, 20–21, 23–24)

           Neodron’s Proposed Construction                    Defendants’ Proposed Construction
    Plain and ordinary meaning, which is “sensor          Plain and ordinary meaning, i.e. “value
    signal value(s).”                                     indicating the strength of the sensor signal.”

            “Sensor value” is a plain term, and both sides agree that it has a plain and ordinary meaning.

Nevertheless, Defendants assert that the Court must limit the scope of this term. Setting aside the

logical fallacy in arguing that a term should be construed to have its plain and ordinary meaning,

and at the same time arguing that the Court should limit the scope of the term, Defendants’

arguments for limiting the scope of this term lacks sound legal basis. For instance, Defendants

argue that “the stated purpose of the invention” limits claim scope. Defs.’ Opening Claim

Construction Br. on the Disputed Terms of the Touch Processing Patents, Dkt. 62 (“Defs. Opening

Br.”) at 3 But “limit[ing] claim scope based on the purpose of the invention … is impermissible.”

Storage Tech. Corp. v. Cisco Sys., Inc., 329 F.3d 823, 832 (Fed. Cir. 2003).2 Defendants also argue

that the ’286 patent specification’s “consistent[] and repeated[]” (Defs.’ Opening Br. at 3) use of

the word “strength” limits the scope of this plain term. That is also impermissible. Courts, without

clear and unambiguous disclaimer, “do not import limitations into claims from examples or

embodiments appearing only in a patent’s written description, even when a specification describes

very specific embodiments of the invention or even describes only a single embodiment.” JVW

Enters. v. Interact Accessories, Inc., 424 F.3d 1324, 1335 (Fed. Cir. 2005). Defendants also argue



2
    GoLight, Inc. v. Wal-Mart Stores, 355 F.3d 1327, 1331 (Fed. Cir. 2004) (“The patentees were
    not required to include within each of their claims all of the[] advantages or features described
    as significant or important in the written description.”); E-Pass Technologies, Inc. v. 3Com
    Corp., 343 F.3d 1364, 1370 (Fed. Cir. 2003) (“An invention may possess a number of advantages
    or purposes, and there is no requirement that every claim directed to that invention be limited to
    encompass all of them.”).

                                                      1
         Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 6 of 14




that extrinsic evidence supports them, but that is untrue, as none of their dictionary definitions

even mentions the word “strength,” and their expert relies entirely on the dictionaries for his

“opinion.” The Court should reject Defendants’ proposal.

       1.      Defendants’ proposal improperly imports limitations from the specification.

       Defendants ask the Court to do what the Federal Circuit has “repeatedly warned against”:

confining the claims to the specific embodiments described in the specification. Phillips v. AWH

Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (en banc) (“[A]lthough the specification often

describes very specific embodiments of the invention, we have repeatedly warned against

confining the claims to those embodiments.”). Indeed, for a specification statement to be limiting,

“patentee must clearly set forth a definition” or “there must be a clear and unmistakable

disclaimer.” Thorner v. Sony Entertainment Am. LLC, 669 F.3d 1362, 1365-67 (Fed. Cir. 2012).

       Nothing in the specification amounts to a “clear and unmistakable” statement that limits

the plain term “sensor value.” Defendants first point to the specification at 2:8-16 to argue that the

use of the phrase “the invention” followed by a description that uses the phrase “signal strength”

supports their construction. Defs.’ Opening Br. at 4. But even that first portion of the specification

Defendants identify is expressly just about “[o]ne aspect of the invention.” See id. And later in

that same column 2, the specification also states that “[i]n the above discussions, it should be

understood that the principle of having one signal greater than another has been somewhat

simplified for explanatory purposes.” ’286 patent at 2:60-63. Moreover, specification further

explains that “foregoing recital is not intended to list all of the features and advantages” of the

invention. ’286 patent at 3:56-60. There is no clear and unmistakable disclaimer here.

       Defendants’ reliance on “the invention” language is also legally misplaced. Even where

the specification contains statements using “the present invention” language, the Federal Circuit




                                                  2
         Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 7 of 14




has repeatedly held that a limitation should not be imported. See, e.g., Voda v. Cordis Corp., 536

F.3d 1311, 1321 (Fed. Cir. 2008) (holding that the language “straight portion” is not a claim

limitation even though “portions of the written description…describe the contact portion ‘of the

catheter of the present invention’ as a ‘straight portion,’” and the phrase “straight portion” is

mentioned no fewer than 19 times in the “Summary of Invention” of the asserted patent, U.S. Pat.

No. 6,083,213); Praxair, Inc. v. ATMI, Inc., 543 F.3d 1306, 1326 (Fed. Cir. 2008) (holding that

the claims do not require the capillaries to be “uniform” even though “the Summary of the

Invention section of [the asserted patent state] that ‘[t]he apparatus of this invention provides a

flow restrictor in the storage container in the form of a tube having multiple uniformly shaped

capillaries…”); Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 909 (Fed. Cir. 2004); Rambus

Inc. v. Infineon Tech. AG, 318 F.3d 1081, 1094-5 (Fed. Cir. 2003).

       Defendants point to various other portions of the specification, but none of those portions

amounts to clear and unmistakable language limiting claim scope either. Indeed, Defendants do

not even assert as much, and instead argue that “the specification exclusively describes” things

using the word “strength.” But the Federal Circuit has “expressly rejected the contention that if a

patent describes only a single embodiment, the claims of the patent must be construed as being

limited to that embodiment.” Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005).

       Likewise, Defendants’ argument that the patent “repeatedly and consistently” (Defs.’

Opening Br. at 7) uses the word “strength” also do not support Defendants, as none of those are

clear and unmistakable disclaimer as to the term at issue, “sensor value.” Defendants

mischaracterize GPNE Corp. v. Apple Inc., 830 F.3d 1365, 1370-71 (Fed. Cir. 2016) to support

their argument (Defs.’ Opening Br. at 7). Unlike here, GPNE involved a patent that “repeatedly

and consistently characterize[d] a claim term in a particular way,” and “[t]he prosecution history




                                                3
         Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 8 of 14




also support[ed]” the construction at issue. GPNE, 830 F.3d at 1370-71. In contrast, Defendants

do not even contend that prosecution history supports them here. And the ‘286 specification does

not use “sensor value” in any particular way, much less in repeated and consistent way. In fact,

Defendants concede that “the term ‘sensor value’ appears nowhere in the specification.” Defs.’

Opening Br. at 4. Accordingly, there is no clear and unmistakable disclaimer regarding “sensor

value” through repeated and consistent use, or otherwise. The Court should not import the

“strength” language from the specification.

       2.      Claims provide no support for Defendants’ proposal.

       Defendants identify ordinary numerical comparisons or mathematical operations in the

claims to argue that their “strength” language should be adopted. That is nonsensical. For example,

Defendants argue that claim 1’s recitation of one sensor value “surpassing” another sensor value

must mean that the claim is talking about “strength” of a signal. Defs.’ Opening Br. at 7. That is

like arguing that a person weighing 500 pounds surpassing a person weighing 250 pounds must

mean that the 500-pound person’s “strength” must surpass that of the 250-pound person; that may

sometimes be true, but that is not always the case. Other arguments advanced by Defendants

suffers from the same fallacy—e.g., “increasing” / “decreasing” sensor values (id. at 7-8) does not

necessarily mean increasing / decreasing the strength of the sensor signal; it can simply mean

increasing the sensor value from a value of 0 to a value of 1, or from a value of 1 to a value of 0.

Similarly, “selected amount,” “predetermined amount,” or a value that “falls below” another value

does not specifically require “value indicating the strength,” as Defendants argue. Defendants

appear to see any word recited in the claims as supporting their “strength” language. That is false.




                                                 4
         Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 9 of 14




       3.      Extrinsic evidence does not support Defendants.

       Like for words in the claims, Defendants see any dictionary definition as supporting their

“strength” language. But none of their dictionaries actually uses the word “strength.” Instead, the

two dictionaries Defendants cite uses the term “quantity” to define “value.” See Defs.’ Opening

Br. at 9. “Quantity” does not imply “strength.” Dictionaries do not support Defendants’

construction. Defendants also cites to their expert declaration, but their expert relies exclusively

on the dictionaries. Accordingly, expert declaration provides no help to Defendants either. See

also, e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1318-19 (Fed. Cir. 2005) (en banc) (holding that

extrinsic evidence is generally less reliable than intrinsic evidence).

       4.      Defendants mischaracterize what occurred at the ITC.

       In an effort to avoid ALJ Elliott’s ruling that directly contradicts Defendants’ construction,

Defendants rewrites what actually occurred at the ITC. For instance, while acknowledging that the

ITC case involved a related patent with the same specification as here, Defendants argue that the

ITC case involved “different claim language.” Defs.’ Opening Br. at 9-10. That is false. Both this

case and the ITC case involves “sensor values.” See Defs.’ Opening Br. at 10 (reciting ‘790 patent

claim 1, which recites “the respective first sensor values”). Moreover, Defendants argue that the

primary legal issue in the ITC was to address “indefiniteness problem” (Defs.’ Opening Br. at 9).

Not true. Even Defendants’ own opening brief itself admits that “the parties in the ITC agreed that

‘sensor value’ and ‘signal value’ were interchangeable” (id. at 10), which eliminated any

antecedent basis issue that formed the reason for the indefiniteness argument that Defendants had

initially asserted in the beginning of the claim construction process in the ITC. As explained more

fully in Neodron’s opening claim construction brief, the issue regarding the term “sensor value”




                                                  5
            Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 10 of 14




in the ITC and in this case is virtually the same. ALJ Elliott’s ruling was entirely correct. “Sensor

value” should be construed as “sensor signal value.”

II.         DISPUTED TERM FOR THE ’747 PATENT

      A.       “to measure a parameter of the first variable resistance electrode” (’747 Patent,
               claims 10, 16)

           Neodron’s Proposed Construction                  Samsung’s Proposed Construction
 Plain and ordinary meaning; no construction            Plain and ordinary meaning: “to measure a
 necessary: “to measure a parameter of the              value determined by the resistance of the
 first variable resistance electrode.”                  first variable resistance electrode.”

            Samsung agrees that the parties’ dispute concerns the phrase “to measure a parameter.” See

Defs.’ Opening Br. at 12. And specifically, the parties’ entire dispute is whether the word

“parameter” should carry its plain and ordinary meaning (Neodron’s proposal) or be construed as

“value determined by the resistance” (Samsung’s proposal).

            Samsung’s construction should be rejected because “parameter” has a plain and ordinary

meaning, and the ’747 patent uses parameter according to that plain meaning. See Omega Eng’g,

v. Raytek., 334 F.3d 1314, 1323 (Fed. Cir. 2003) (the Federal Circuit indulges “a ‘heavy

presumption’ that claim terms carry their full ordinary and customary meaning”). Samsung does

not dispute this. Nor does Samsung contend that its construction—“value determined by the

resistance”—is the plain meaning of “parameter.” Indeed, the applicants wrote and the examiner

allowed the claims using that word. The Court should not rewrite the claim differently from what

the applicants wrote and the examiner allowed. See Thorner v. Sony, 669 F.3d 1362, 1366-67 (Fed.

Cir. 2012) (“we do not redefine words. Only the patentee can do that.”).

            Nor is the Court is required to construe “parameter” simply because Samsung wants to. As

the Federal Circuit instructed, “there are limits to the court’s duties at the claim construction stage.

For example, courts should not resolve questions that do not go to claim scope, but instead go to



                                                    6
          Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 11 of 14




infringement, or improper attorney argument.” Eon Corp. IP Holdings v. Silver Spring Networks,

815 F.3d 1314, 1319 (Fed. Cir. 2016). Indeed, “district courts are not (and should not be) required

to construe every limitation present in a patent’s asserted claims.” O2 Micro Int’l v. Beyond

Innovation Tech. 521 F.3d 1351, 1362 (Fed. Cir. 2008).

         Samsung vaguely contends that plain and ordinary meaning “does not resolve the parties’

dispute.” Defs.’ Opening Br. at 13. But Samsung fails to articulate what that dispute is or explain

why it requires clarification from the Court. In similar circumstances, courts have rejected

defendants’ proposals and found no construction necessary. See Realtime Adaptive Streaming LLC

v. Google LLC, et al., CV 18-3629-GW(JCx), Dkt. 84 at 34–35 (C.D. Cal. Jul. 25, 2019) (Ex. 33

at 35-36) (noting that given the “lack of clarity” about “the actual root dispute . . . (including how

that dispute relates to dispositive issues in this case such as infringement or invalidity contentions),

the Court declines Defendants’ insistence to construe these terms at this time” (footnote omitted)).

Indeed, there does not appear to be any real dispute on some of Samsung’s rewording—though

Neodron cannot be entirely sure what Samsung means by its recording of the claims.

         Samsung’s arguments based on the claims and specification (Defs.’ Opening Br. at 13–15)

fail for a simple reason: they do not show lexicography or disclaimer. Samsung does not identify

any clear and unmistakable relinquishment of claim scope. For example, the patentee never

redefined or “parameter” to mean “value determined by the resistance.”

         Samsung’s arguments that the claims and specification are consistent with their

construction do not support adopting it. A “value determined by the resistance” is an example of a

“parameter”—but not necessarily coextensive.3 Every example in the ’747 claims and



3
    Again, Samsung does not articulate any real dispute such as some “parameter” that must be
    excluded from the scope of the claims. Indeed, it should not because the claims recite
    “parameter.” Should Samsung actually identify the dispute, Neodron will respond.

                                                   7
        Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 12 of 14




specification is consistent the plain meaning of “parameter” and shows it is used under that plain

meaning. For example, dependent claim 15 recites “wherein the measured parameter is current

flowing through the first variable resistance electrode.” And the current flowing through the

electrode is certainly a parameter of that electrode.

       Samsung’s reliance on Neodron’s preliminary response in IPR proceedings does not

support its construction. Neodron’s preliminary response applied the plain meaning of “parameter”

and the cited portions are not even about this claim term. Neodron agrees that the ’747 is directed

to resistive force sensors. But that concept is reflected in the claim term “first variable resistance

electrode.” It is not part of the plain meaning of “parameter” and there is no need to redefine that

term to incorporate concepts from other limitations.

       To the contrary, Samsung’s own IPR petition on the ’747 undermines the construction it

seeks now. Samsung did not propose any construction for “parameter” and agreed that the term

should carry its plain and ordinary meaning. The IPR was governed by the same Phillips claim

construction standard as this case, and Samsung was required to propose constructions it believed

to be correct. See 37 C.F.R. § 42.104(b)(3) (“[T]he petition must set forth . . . [h]ow the challenged

claim is to be construed.”). Yet Samsung did not propose any construction, much less “value

determined by the resistance.” To the extent Samsung argues that a construction unnecessary to

resolve the invalidity disputes, the same is true now. The Court should reject Samsung’s proposal

and adopt Neodron’s.




Dated: May 15, 2020                                Respectfully submitted,

                                                   /s/ Reza Mirzaie
                                                   Reza Mirzaie (CA SBN 246953)




                                                  8
Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 13 of 14




                               Email: rmirzaie@raklaw.com
                               Marc A. Fenster (CA SBN 181067)
                               Email: mfenster@raklaw.com
                               Brian D. Ledahl (CA SBN 186579)
                               Email: bledahl@raklaw.com
                               Paul A. Kroeger (CA SBN 229074)
                               Email: pkroeger@raklaw
                               Philip X. Wang (CA SBN 262239)
                               pwang@raklaw.com
                               Neil A. Rubin (CA SBN 250761)
                               Email: nrubin@raklaw.com
                               Amy E. Hayden (CA SBN 287026)
                               Email: ahayden@raklaw.com
                               Shani Williams (SBN 274509)
                               Email: swilliams@raklaw.com
                               Kristopher R. Davis (IL SBN 6296190)
                               Email: kdavis@raklaw.com
                               Christian W. Conkle (CA SBN 306374)
                               Email: cconkle@raklaw.com
                               Kent N. Shum (CA SBN 259189)
                               Email: kshum@raklaw.com
                               Jonathan Ma (CA SBN 312773)
                               Email: jma@raklaw.com
                               RUSS AUGUST & KABAT
                               12424 Wilshire Blvd. 12th Floor
                               Los Angeles, CA 90025
                               Phone: (310) 826-7474
                               Fax: (310) 826-6991

                               Matthew D. Aichele (VA SBN 77821)
                               Email: maichele@raklaw.com
                               RUSS AUGUST & KABAT
                               800 Maine Avenue, SW, Suite 200
                               Washington, DC 20024
                               Phone: (310) 826-7474
                               Fax: (310) 826-6991

                               Attorneys for Plaintiff Neodron Ltd.




                              9
        Case 1:19-cv-00819-ADA Document 68 Filed 05/15/20 Page 14 of 14




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system per Local Rule CV-5(b)(1) on May 15, 2020.



                                                    /s/ Reza Mirzaie_______
                                                    Reza Mirzaie
